Exhibit 10.2

 

AMENDMENT TO LOAN AGREEMENTS

 

This Amendment to Loan Agreements (“Amendment”) is entered into as of this 22nd
day of December, 2015, by and between AMERICAN FARMLAND COMPANY L.P., a Delaware
limited partnership, (“Borrower”) and RUTLEDGE INVESTMENT COMPANY, a Tennessee
corporation (“Lender”).

 

RECITALS

 

WHEREAS, Borrower and Lender executed that certain Loan Agreement, dated
December 6, 2013  (the “First Loan Agreement”), pursuant to which Lender made a
revolving credit loan to Borrower in the principal amount of $25,000,000 (the
“First Loan”); and

WHEREAS, Borrower and Lender executed that certain Loan Agreement, dated January
14, 2015 (the “Second Loan Agreement”), pursuant to which Lender made a
revolving credit loan to Borrower in the principal amount of $25,000,000 (the
“Second Loan”); and

WHEREAS, Borrower and Lender executed that certain Loan Agreement, dated August
18, 2015  (the “Third Loan Agreement”), pursuant to which Lender made a
revolving credit loan to Borrower in the principal amount of $25,000,000 (the
“Third Loan”); and

WHEREAS, Borrower and Lender executed that certain Loan Agreement, dated of even
date herewith  (the “Fourth Loan Agreement”), pursuant to which Lender is making
a revolving credit loan to Borrower in the principal amount of $15,000,000 (the
“Fourth Loan”); and

WHEREAS, Borrower and Lender desire to amend certain terms and conditions of the
Loan Agreements;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Borrower and Lender agree, as follows:

 

ARTICLE 1. DEFINITIONS

The following terms as used in the Amendment shall have following meanings:

--------------------------------------------------------------------------------

 

1.1.

All terms not otherwise defined in this Amendment shall have the same meanings
as defined in the Loan Agreements, except as amended herein.

 

 

1.2.

The First Loan Agreement, the Second Loan Agreement, the Third Loan Agreement,
and the Fourth Loan Agreement are hereinafter referred to collectively as the
“Loan Agreements”.

 

 

1.3.

The Properties as defined in each of the Loan Agreements are hereinafter
referred to in the aggregate as the “Properties”.

 

ARTICLE 2.  AMENDMENTS

 

 

2.1

Definition of Loan. The Definition of Loan contained in the Loan Agreements are
hereby amended to provide, as follows:

 

“The revolving credit loans described in the Loan Agreements; provided however,
the amounts advanced from time to time shall not exceed fifty percent (50%) of
the Appraised Value of the Properties, as determined by the Lender based upon
the Appraisals; provided further, that the Loan to Appraised Value of Properties
securing a single Loan may increase to a maximum amount of sixty (60%) or less
so long as the combined Loan commitments to total aggregate Appraised Value for
all Properties is fifty percent (50%) or less”.

 

 

 

 

2.2

Sandpiper Ranch.  The real property known as Sandpiper Ranch located in Santa
Cruz, California, as more particularly described in the Mortgage executed by
Borrower as a portion of the collateral for Loan Number 2, shall be released as
collateral for Loan Number 2 and a new Mortgage shall be executed by Borrower in
favor of Lender as a part of the collateral for Loan Number 4.

 

 

ARTICLE 3.  MISCELLANEOUS

 

3.1  Governing Law; No Third Party Rights.  This Amendment and the rights and
duties of the parties under this Amendment shall be governed by, and construed
and interpreted in accordance with the laws of the State of Tennessee.

 

--------------------------------------------------------------------------------

3.2  No Other Amendments. All other terms and provisions of the Loan Agreements
not modified or amended hereby shall remain in full force and effect and are
reaffirmed by the parties hereto.




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

BORROWER:

 

AMERICAN FARMLAND COMPANY L.P., a

Delaware limited partnership

 

By:

 

American Farmland Company, a

 

 

Maryland corporation, its

 

 

General Partner

 

 

 

 

 

 

 

By:

 

/s/ Geoffrey M. Lewis

 

 

 

 

 

 

 

 

 

   Geoffrey M. Lewis

 

 

 

 

   Director

 

 

LENDER:

 

RUTLEDGE INVESTMENT COMPANY, a

Tennessee corporation

 

 

 

By:

 

/s/ Gwin S. Smith

 

 

 

 

 

 

 

 

 

   Gwin S. Smith, President

 